Citation Nr: 1517962	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  12-11 609	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right knee disability to include as secondary to service-connected left knee, anterior cruciate insufficiency, postoperative.

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to an increased rating for left knee, anterior cruciate insufficiency, postoperative, currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for postoperative fracture dislocation of the right shoulder with degenerative joint disease, currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine with narrowing at L4-L5, L5-S1 disc spaces, currently rated as 10 percent disabling.


6.  Entitlement to an increased rating for right ear hearing loss, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION

The Veteran served on active duty from March 1975 to January 1976, and from December 1976 to February 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the St. Louis ,Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was subsequently transferred to the Wichita, Kansas RO.  In August 2013, the Veteran and his spouse testified at a Travel Board hearing before the undersigned.  Ar that time, the Veteran clarified that he was also seeking service connection for a right knee disability on a direct basis as well as secondary to his left knee disability.

The issues of service connection for sleep apnea; and increased ratings for left knee, right shoulder, low back, and right ear hearing loss disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's right knee disability, currently diagnosed as osteoarthritis, was not manifest to a compensable degree within one year of service and is not otherwise attributable to service; however, this disability has been permanently worsened (aggravated) by his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by service and osteoarthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2014).  

2.  A right knee disability, currently diagnosed as osteoarthritis, is aggravated by the service-connected left knee disability.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a December 2009 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs) and post-service medical records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).



Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims ("the Court") has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The STRs do not reveal complaints, findings, treatment, or diagnosis of a right knee disability.  The Veteran sustained a left knee injury during service when he made a jump from a 4 foot height.  He contends that the right knee was also injured.  During service, when examining the Veteran's left knee, the inservice examiner made reference to the right knee by comparison, but no injury or disease was indicated or diagnosed.  Post-service, arthritis was not manifest to a degree of 10 percent or more within one year of discharge.  

Post-service, VA records reflect that the Veteran injured his right knee in March 2001 in a twisting type injury.  In May 2008, the Veteran fell and reinjured his left knee.  In written and oral statements, the Veteran testified that his left knee buckled and he fell.  Since that time, he reported that his health had declined and he had gained more weight due to his immobility.  In written and oral statements, his wife indicated that the fall laid him up for 6 weeks and really took its toll on him.  In December 2009, a VA examiner noted that the Veteran was wearing bilateral knee braces and had osteoarthritis of both knees.  

In February 2010, the Veteran was afforded a VA examination by a physician which noted that the Veteran originally injured his left knee during service then suffered a reinjury when this knee buckled and he fell.  The examiner stated that the Veteran had suffered progressive difficulty with the right knee, particularly after the (2008) fall which was precipitated by the difficulty with the left knee.  The examiner noted that he had suffered progressive pain and bone on joint difficulty as well as other symptoms.  The examiner noted that because, in part, of decreased mobility, the Veteran's weight had gradually increased significantly.  The examiner concluded that the left knee  disability had resulted in increasing problems with respect to the right knee.  

In March 2011, a VA physician's assistant opined that it was possible that the Veteran's right knee disability was due to the inservice left knee injury, but noted that obesity was a major factor.  

Thereafter, another VA opinion was obtained from a VA physician's assistant because the RO felt that insufficient rationale was provided regarding whether the right knee was secondary to the left knee.  The examiner indicated that the Veteran had injured his right knee in 2001, over 30 years after the inservice injury to the left knee.  The examiner opined that the current left (appears to be a misprint for right) knee arthritis was not likely caused by or a result of the service-connected left knee, noting that arthritis of the knees or any joint, especially weight bearing joints, is usually caused by specific factors accepted by medical practice/literature.  He stated that the factors would include injury/trauma, obesity, aging, or inflammatory arthritic diseases.  Other possible factors like subtle mechanical abnormalities were only postulated causes which were not widely accepted which is why he indicated that the prior VA medical report opinion was vague.  He stated that the Veteran's morbid obesity was the clearest most significant factor in the Veteran's case.  The examiner indicated that the question of whether the service-connected left knee aggravated the right knee was a matter of aggravation, but his weight was the most significant factor for aggravation.  

As noted, there were no complaints or diagnosis of right knee disability during service.  The Board may consider silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  Kahana v. Shinseki, 24 Vet. App. 428 (433); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan (Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), is distinguishable; the lack of documentation is service records must be weighed against the Veteran's statements.).  In this circumstance, the Board must make two preliminary findings in order to rely on this inference (see Kahana):

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Here, the STRs appear complete and had the Veteran complained of right knee disease or injury, it would have bene recorded, particularly since the knees in general were addressed due to documented left knee injury.  The STRs are replete with other medical documentation and it is reasonable to find that the right knee disease or injury would have been recorded, had he reported it.  

The Board finds persuasive the fact that right knee disease or injury was not reported during service by the Veteran or an examiner.  Arthritis was not shown to exist to a compensable degree within one year of service and was not diagnosed for decades.  There are causative right knee disability factors.  The Veteran injured his right knee in 2001.  Also, as addressed below, his left knee disability negatively impacts his right knee.  Thus, the Board finds this evidence which establishes that right knee arthritis began more than one year after service to be more persuasive than the Veteran's contentions to the contrary.  Thus, this evidence is afforded more probative weight and outweighs the probative value of the Veteran's contentions.  Thus, direct service connection is not warranted.  

With regard to secondary service connection, there are three medical opinions.  The VA physician basically indicated that the Veteran's left knee disability, particularly after this knee was reinjured in 2008, resulted in a progressive deterioration of the right knee, and resulted in "increasing problems" with the right knee.  While the examiner did not specifically use the term "aggravation," the Board finds that it is a reasonably interpretation since the essence of his statement indicated that his right knee disability became worse after the fall which occurred due to the left knee (and which also worsened the left knee).  The record shows increased problems with the left knee as well as weight gain, which the VA examiner, the Veteran, and his wife, all credibly, indicated was due to the Veteran's problems with mobility, which in turn negatively affected mobility with the right knee.  The second VA examiner opined that the right knee arthritis was due to the Veteran's obesity which was also a main aggravating factor.  This examiner did not opine specifically as to aggravation regarding the left knee as the cause, as he felt that would be speculative.  This examiner also did not address the fall or the fact that there was an overall deterioration negatively impacting ambulation, weight bearing, and mobility, as it affected the left knee, the left knee's effect on the right knee, and the right knee, specifically.  The third opinion was speculative, but supported both prior opinions.

In sum, it is clear that the Veteran is morbidly obese and that is an aggravating component for both knees.  However, the Board finds most probative the first VA medical opinion provided by a physician, that the Veteran's left knee disability has permanently made worse his right knee condition; thereby aggravation has been established.  Accordingly, secondary service connection is warranted.  


ORDER

Service connection for a right knee disability, diagnosed as osteoarthritis, on a direct basis is denied.  

Service connection for a right knee disability, diagnosed as osteoarthritis,  as secondary to service-connected left knee, anterior cruciate insufficiency, postoperative, is granted.


REMAND

With regard to the claim of service connection for sleep apnea, the record shows that disability was diagnosed via an October 2009 sleep study.  His wife testified to the Veteran's sleep issues of which she had knowledge since 1990.  In addition, a service buddy of the Veteran submitted a statement in May 2012 describing that the Veteran exhibited behavior and symptoms compatible with sleep apnea during service.  The Veteran has not been afforded a VA examination to assess this disability; therefore, he should be provided such an examination.  

With regard to the increased rating issues for the left knee, right shoulder, low back, and right ear hearing loss disabilities, the Veteran asserted that each disability had worsened during his Travel Board hearing and a VA examination was discussed, for which he said he would report.  See Hearing Transcript page 22.  In addition, he reported that he was last examined for his disabilities in 2012, but there are no VA examinations of record after 2010 in either the paper claims file or VA's Virtual system.  Therefore, the Veteran's updated records should be obtained and he should be afforded new examinations based on his assertion that all disabilities have worsened.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all updated clinical records of the Veteran's treatment at the Topeka VA Medical Center including any VA examinations conducted after the February 2010 VA examinations and July 2010 medical opinion.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current sleep apnea disability.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current sleep apnea had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should consider the lay evidence from the Veteran, his wife, and the buddy statement received in May 2012.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Schedule the Veteran for a VA audiological examination.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests.  

4.  Schedule the Veteran for a VA orthopedic examination to determine the nature and extent of his service-connected left knee, right shoulder, and low back disabilities.  The examiner should review the record prior to examination.  

With regard to the left knee, the examiner should perform range of motion and state the Veteran's range on flexion and extension and if he has pain on either movement.  The examiner should indicate if the Veteran has recurrent subluxation or instability and, if so, if it is slight, moderate or severe.  The examiner should indicate if the Veteran had a dislocated semilunar cartilage, and, if so, if he also has frequent episodes of locking, pain, and effusion in the joint.  The examiner should indicate if the Veteran has ankylosis of the knee.  

With regard to the low back, the examiner should be requested to report the range of motion of the low back in degrees of arc.  The examiner should note that normal ranges of motion of the thoracolumbar spine for VA purposes are 0 to 90 degrees in flexion, 0 to 30 degrees in extension, 0 to 30 degrees in left and right lateral flexion, and 0 to 30 degrees in left and right rotation.  All findings and diagnoses should be reported in detail.  The existence of any ankylosis of the spine should also be identified.  The examiner should determine if the Veteran has intervertebral disc syndrome associated with his low back disability and should also assess if the Veteran has any neurological manifestations to include sciatica as well as any bowel and bladder complaints.  If so, these neurological manifestations should be identified and the severity thereof described in detail.  If possible, the examiner should indicate whether the Veteran has had incapacitating episodes over the last 12 months, and, if so, the number of episodes and the duration of the episodes.  

With regard to the right shoulder, the examiner should perform range of motion and if he has pain on movement.  The examiner should specifically indicate at what point pain prohibits movement.  

The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for each disability.  The DBQ should be filled out completely as relevant.   

5.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

6.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


